DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
none
Pending:
1-22
Withdrawn:
none
Examined:
1-22
Independent:
1 and 12
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
This application was filed 9/6/2018, and there is no claim to earlier priority. 

Claim objections
Claims 1, 9, 12 and 20 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.

Claim
Recitation
Comment
1, 12
allocating resources among multiple sub-models in a simulation of a biological cell
It is not clear whether the referenced "resources" are simulated resources of the simulated cell or simulation (computational or analytical) resources of the simulation (e.g. computer time, memory, etc.), and this issue bears on whether the claim accomplishes the objective recited in the preamble.
1, 12
calculating, at a first time step...
and local net
value
"and a local net value"

The same lack of an article also occurs in the next "calculating" step.

Claim 12 is objected to similarly.
9, 20
each of the plurality of sub-models do not
communicate
The recited "each... do..." lacks subject-verb agreement and probably should read "each... does..."

Claim 20 is objected to similarly.




Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-22 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

Claim
Recitation
Comment
1
determining... each of the simulations
The recited "each of the simulations" lacks antecedent, at least because "simulation" previously is only recited as singular.
3, 14
the outcome of each of the plurality of sub-models
It is not clear whether "the outcome" refers to the "first" outcomes, "second" outcomes or both.
6, 17
the plurality of molecules
Lacks antecedent
6, 17
to the to the first outcome of the plurality of sub-models
Not interpretable; possibly delete one instance of "to the"
8, 18
to a single unit
The recited "unit" is unclear.  If appropriate, this rejection might be overcome by amending to "...unit of measure."
8, 18
converting the outcome of the plurality of sub-models to a single unit
Not interpretable, at least since the various "sub-models" are disclosed ([2]) as potentially modeling different physical processes with different parameters and outputs such that it is not clear how one unit of measure can be applied to all outputs of all processes of all models.
12
A non-transitory computer readable storage medium, comprising:
receiving...
It is not clear what "comprising" modifies, and it is not clear what is the required relationship between the "medium," the "code" and the recited steps of "receiving...," etc.  Possibly this rejection might be overcome by amending to focus on the structural relationship between the "code" and the recited steps, e.g.: "...[[comprising]]the code configured to cause the processor to perform:
15-16, 19, 22
determining...
calculating...
[etc]
Claim 15 depends from claim 12, and the relationship of each step of claim 15 to claim 12 is unclear.  Possibly the stored "code" should be recited as further configured according to each step of claim 15.
20-22
do not communicate
Similarly to the previous rejection, it is not clear how claim 20, and in particular the step recited in claim 20, relates to claim 12 from which claim 20 depends.  Claims 21-22 are rejected similarly.
22
performing a wet lab analysis...
Claim 22 recites "wet" lab analysis (interpreted as physical analysis involving aqueous reagents), but it is not clear how this step relates to the claimed structure of claim 12.  If this step relates to the "code" of claim 12, then this may be clarified, and support should be identified for such embodiments.  Depending on the resolution of this rejection, a 112/a written description rejection may apply, noting that in "method" claim 11, PHOSITA would have understood that a person might perform the "wet lab analysis" step, but in "storage medium" claim 22, it is not clear how the step is required to be implemented.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.


Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
6
intrinsic
As defined at [47]



Claim rejections - 35 USC 103
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 

Claims 1-22
Claims 1-22 are rejected under 35 USC 103 as unpatentable over Tomita 2000 (as cited on the 1/7/2021 IDS) as evidenced by Tomita 1999 (as cited by Tomita 2000 and on the attached form 892) and in view of Andrews 2005 (as cited on the attached form 892) as evidenced by Andrews 2004 (as cited by Andrews 2005 and on the attached form 892).

Regarding claims 1-3, BRIs of the recited "whole cell model," "sub-models," "resources," "initial state," "subsequent state,"  and "simulation data" read on Tomita 2000's "cell as a whole" (§1, 1st para.), "cellular processes" including "chemically discrete compartments such as membranes, chromosomes and cytoplasm" (§1, 1st para.), "substance quantity values" (§1, 1st para.), initial and subsequent "cell state" (§1, 1st para.) and "integrated... single simulation model" (§1, 2nd para.).  BRIs of "production," "consumption" and "net value" read on "a set of concentration vectors and reaction kinetics" (§3, 2nd para.), including such mechanisms as uptake (§4, 1st para.), synthesis (§4, 1st para.), consume (§5, 1st para.), degrade (§4, 1st and 2nd para.) and export (§4, 1st para.).  BRIs of the recited "time step" read on Tomita 1999's "Different time intervals (1'.t) can also be defined for each spatial or functional compartment and they can be redefined through the control panel at runtime by the user" (p. 73., 2nd col.).  To the extent that Tomita 1999 teaches a time step which can vary in different model compartments but not over time, then Andrews 2005 teaches time variation of simulation time step as "adaptive time steps" (§4).

Regarding claims 4-5, BRIs of the recited "depleted," "constant," and "larger" and "smaller" intervals read on Tomita's "multi-phase numerical integration" with which "time step sizes and integration algorithms can vary" (§3, 2nd para.) as well as on Andrews 2005's "the program could be made both fast and accurate by using adaptive time steps [38]: steps are small when a ligand is close to a receptor or the sphere surface, and large when it is far away" (§4) and Andrews 2004's "steps of length Δt, which can be... made adaptive so as to focus computational effort on important time segments [24]" (§3).

claims 6-7, a BRI of the recited "intrinsic rate parameters," including at least one of the recited limiting types, reads on Tomita 1999's "maximal velocity of the reaction" (p. 80, 1st col., last para.).

Regarding claim 8, a BRI of the recited "single unit" reads on Tomita 2000's "integrated into a single simulation model" (§1, 2nd para.).

Regarding claim 9, a BRI of the recited "single unit" reads on Tomita 2000's "integrated into a single simulation model" (§1, 2nd para.).

Regarding claim 10, a BRI of the recited "mass balance" reads on Tomita 2000 glucose consumption (§5).

Regarding claim 11, a BRI of the recited "wet lab analysis" reads on Tomita 2000's "experimental data" (§5, 3rd para.; §§5.1-3; §7, last para.).

The art is applied to claims 12-22 as described for claims 1-11.

Combining Tomita 2000 and Andrews 2005
In the absence of a secondary consideration to the contrary, it would have been prima facie obvious for PHOSITA to modify the cell biology simulation teaching of Tomita 2000 using the related teaching of Andrews 2005.  As motivation to combine, an advantage taught by Andrews 2005 of modifying methods such as those of Tomita 2000 would have been the teaching of Andrews 2005 that "the program could be made both fast and accurate by using adaptive time steps..." (§4).  Thus, PHOSITA would have been motivated to modify Tomita 2000 using the above techniques of Andrews 2005 in order to achieve the above advantage.  One would have had a reasonable expectation of success in doing so because Tomita 2000 and Andrews 2005 are generally drawn to related teaching, and PHOSITA would have understood how to and would have been motivated to apply the teaching of Andrews 2005 to the related teaching of Tomita 2000. 
Regarding each of the above claim rejections, to the extent that the limitations within a claim are taught individually but are not explicitly taught with the recited relationships and sequencing among limitations, then in the absence of a secondary consideration to the contrary, it would have been prima facie obvious to PHOSITA to try the recited combination of limitations as those limitations are taught individually as described above.  Trying the recited combinations would have been examples of combining prior art elements, in some instances elements taught within the same reference, according to known methods to yield predictable results and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.


Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.


Judicial exceptions (JE) to 101 patentability
Claims 1-22 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  MPEP 2106 pertains.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are interpreted as directed to the abstract idea of calculating simulation data including the JE elements of "calculating, at a first time step...," "calculating a subsequent state dataset...," "determining, at a second time step..." and "determining a set of simulation data...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
Preliminarily, at this 1st step of the analysis, elements of independent claim 12 are interpreted as directed to the abstract idea of calculating simulation data including the JE elements of "calculating, at a first time step...," "calculating a subsequent state dataset..." and "determining, at a second time step...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.
BRIs of the claims also are analogous to an abstract idea in the form of  a mathematical concept, including mathematical relationships and calculations, as found in the following case law, as cited and discussed above: collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical relationships and/or formulas, including image processing (e.g. TLI, Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele).  
Instant examples of math concepts include the recited calculations and determinations, as well as relationships inherent in recitations as the only supported embodiments.  
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 
Regarding inherency of abstract ideas, MPEP 2106.04.II.A.1 includes: "the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement'" (emphasis added, p. 1).  Similarly, inherency can effectively be recitation, as in, for example, "By claiming simply 'crystalline paroxetine hydrochloride hemihydrate' with no reference to how it was produced, SKB effectively claimed 'crystalline paroxetine hydrochloride hemihydrate whether non-naturally occurring or arising through natural conversion.' Claim 1, as issued, therefore combines patentable and unpatentable subject matter, and is invalid under Section 101." (capitalization added,  SmithKline Beecham Corp. v. Apotex Corp., 365 F.3d 1306, 1321-33, Fed. Cir. 2004).  
In the instant type of data processing claims, the specification is not merely adding background explanation as to how a claimed process works, e.g. a physical process based on, involving or further explained by abstract ideas and natural laws.  Rather, the specification is detailing the only disclosed way that a programmer may proceed from the recited inputs to the recited outputs, e.g. through actual performance of the disclosed judicial exceptions (JEs). 
Regarding the "Meaning of 'Recites,'" MPEP 2106.04.II.A.1 states: 
 In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
While the "set forth" language approximates explicit recitation, it also is fundamental that all recitation must be interpreted and that to be patent eligible a claim must satisfy 101 according to its properly interpreted scope, e.g. for all embodiments on which the claim reads, e.g. according to any inherency pertinent to a given claim and disclosure accompanying that claim, i.e. consistent with the "described" meaning of "recites" as in the MPEP. Thus, within a BRI, the identified abstract idea elements read on one or more embodiments which only involve manipulation of data.  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the identified elements must represent other than an abstract idea according to any relevant analysis or case law.  
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application. 
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the MPEP above) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

1st Mayo/Alice question: law of nature
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are directed to any of the laws of nature required to perform the recited simulation, and the above interpretations regarding inherency apply.  
Preliminarily, at this 1st step of the analysis, elements of independent claim 12 are directed to any of the laws of nature required to perform the recited simulation, and the above interpretations regarding inherency apply  
A BRI of the instant claims is analogous to a law of nature as found, for example, in Mayo (as cited in the MPEP above).  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the above identified law of nature including the identified elements, taken together and within a BRI, must in all embodiments represent other than a law of nature according to any relevant analysis or case law.  Therefore, in answer to the 1st Mayo/Alice question, the above elements are directed to a law of nature.

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claims 1 and 12 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "receiving" is conventional elements of a laboratory and/or computing environment and/or a conventional data gathering/input elements, as exemplified by Tomita 2000 (as cited on the 1/7/2021 IDS), and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 1 and 12
Summing up the above Mayo/Alice analysis of claims 1 and 12, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible 
Remaining claims
Claims 2-11 and 13-22 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.  None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.
Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the MPEP as cited above, including among the step 2A, 2nd prong, bulletized "considerations."
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE -- Step 2A, 2nd prong, 1st consideration at MPEP 2106.05(a) -- A claim is not directed to a JE by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, the particular field in which asserted improvement occurs should be addressed clearly.  These arguments generally rely on there being an "improvement" clearly on the record.  One approach to clearly placing an improvement argument on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the MPEP 101 analysis-- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.

Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.
Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.
Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631